Citation Nr: 1826058	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a personality disorder with antisocial and borderline feature with chronic cannabis use.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for major depressive disorder (MDD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than a personality disorder, PTSD, or major depressive disorder, to include paranoid schizophrenia (also claimed as a psychotic disorder).

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to nonservice-connected pension benefits.
ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to October 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2011, June 2013, and March 2014 by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Wichita, Kansas.  At his request, the Veteran was scheduled for Board hearings in connection with these claims.  In a May 2017 VA report of contact, VA was notified that the Veteran would not attend the scheduled hearing and no request was made that it be rescheduled; accordingly, the Veteran's hearing request is deemed withdrawn.  In April 2015, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.

The Board also notes that the Veteran was previously represented by a private attorney.  In an October 2016 letter, that attorney notified the Veteran of his intent to withdraw as the Veteran's representative.  The attorney notified VA and the Veteran in October 2016 that he withdrew as the Veteran's representative. The Board has reviewed these letters and has found the Veteran was properly notified of the withdrawal request and found good cause to accept the representative withdrawal request.  See 38 C.F.R. § 20.1304 (2017).  Thus, the Veteran is unrepresented before the Board. 

The issues of service connection for [1] an acquired psychiatric disorder (other than a personality disorder, PTSD, or MDD), and [2] a back disability, and [3] entitlement to nonservice-connected pension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied the Veteran's claim of service connection for a personality disorder based on a finding that a personality disorder is not a disease or injury for compensation purposes and that service connection for such cannot be granted, and based on a finding that it preexisted service but was not aggravated by service.  

2.  Evidence received since the February 1998 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a personality disorder and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed May 2007 rating decision denied the Veteran's claim of service connection for PTSD based essentially on a finding that he was not shown to have a diagnosis of PTSD and that such was unrelated to service.  

4.  Evidence received since the May 2007 rating decision does not show that the Veteran has a diagnosis of PTSD or that such disability may be related to service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.

5.  An unappealed May 2007 rating decision denied the Veteran's claim of service connection for MDD based essentially on a finding that it was unrelated to service.  

6.  Evidence received since the May 2007 rating decision tends show that the Veteran's MDD may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for MDD; and raises a reasonable possibility of substantiating such claim.

7.  It is reasonably shown that the Veteran's MDD had its onset in service or was otherwise caused by his active duty service.

CONCLUSIONS OF LAW

1.  The February 1998 decision became final; new and material evidence has not been received, and the claim of service connection for a personality disorder may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

2.  The May 2007 decision became final; new and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

3.  New and material evidence has been received, and the claim of service connection for MDD may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

4.  On de novo review, service connection for MDD is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Claim to Reopen - Personality Disorder 

A February 1998 rating decision denied the Veteran's original claim of service connection for a personality disorder because a personality disorder is not a disease or injury within the meaning of applicable legislation for VA disability compensation purposes and therefore cannot be service-connected, and based on a finding that the Veteran's personality disorder preexisted service but was not aggravated by service.  He did not appeal that decision and it became final.  38 U.S.C. § 7105.  

Evidence of record at the time of the February 1998 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and a January 1998 VA examination diagnosing MDD with psychotic features.  

As this claim was previously denied based on a finding that service connection is not available for a personality disorder based on the facts provided, for evidence to be new and material, it must relate to this unestablished fact (i.e., evidence that would allow service connection to be granted for a personality disorder).  

Evidence received since the February 1998 rating decision includes additional VA treatment records and VA examination reports, statements in support of the Veteran's claims, a statement from the Veteran alleging a traumatic event in service (aiding plane crash victims in Guam) that was later verified in an August 2011 formal finding, and an August 2011 report of contact wherein the Veteran could not recall the plane incident or recall submitting a statement regarding this incident.

Reviewing the additional evidence, the Board finds that no new evidence received is material because a personality disorder is not a diseases or injury within the meaning of applicable legislation for VA disability compensation purposes, and no evidence has been submitted regarding a superimposed injury.  See generally  38 C.F.R. § 4.127.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a personality disorder may not be reopened.

In denying this claim, the Board has made no determination as to whether the Veteran's personality disorder preexisted his service.  Instead, this denial is based on what the law states: that a personality disorder alone is not a disability for VA purposes and service connection for such cannot be granted.

Claim to Reopen - PTSD 

A May 2007 rating decision denied the Veteran's original claim of service connection for PTSD based on a finding that he was not shown to have a diagnosis of PTSD and that such was not related to service.  He did not appeal that decision and it became final.  38 U.S.C. § 7105.  

Evidence of record at the time of the May 2007 rating decision included the Veteran's STRs, VA treatment records, and an April 2007 formal finding of a lack of information to corroborate the Veteran's stressor.

As this claim was previously denied based on a finding that the Veteran did not have a diagnosis of PTSD, for evidence to be new and material, it must relate to this unestablished fact (i.e., an indication that he has PTSD and that such may be related to service).  

Evidence received since the May 2007 rating decision includes additional VA treatment records and VA examination reports (which do not include a diagnosis of PTSD), statements in support of the Veteran's claims, a statement from the Veteran alleging a stressor (aiding plane crash victims in Guam) that was later verified in an August 2011 formal finding, and an August 2011 report of contact wherein the Veteran could not recall the plane incident or recall submitting a statement regarding this stressor.

Reviewing the additional evidence, the Board finds that no new evidence received is material in that none shows that the Veteran has been diagnosed with PTSD or that such is related to service, i.e., no evidence pertains to an unestablished fact necessary to substantiate this claim.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for PTSD may not be reopened.

Claim to Reopen - MDD

A May 2007 rating decision denied the Veteran's original claim of service connection for MDD based on a finding that such was not related to service.  He did not appeal that decision and it became final.  38 U.S.C. § 7105.  

Evidence of record at the time of the May 2007 rating decision included the Veteran's STRs, VA treatment records, and an April 2007 formal finding of a lack of information to corroborate any traumatic event in service.

As this claim was previously denied based on a finding that the Veteran's MDD was not related to service, for evidence to be new and material, it must relate to this unestablished fact.

Evidence received since the May 2007 rating decision includes additional VA treatment records and VA examination reports, statements in support of the Veteran's claim indicating depressive symptoms shortly after service, a statement from the Veteran alleging a traumatic event in service (aiding plane crash victims in Guam) that was later verified in an August 2011 formal finding, and an August 2011 report of contact wherein the Veteran could not recall the plane incident or recall submitting such a statement.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for MDD must be reopened.   Shade, 24 Vet. App. at 110.

Service Connection Generally

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In light of the Board's reopening the claim of service connection for MDD, the analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).

On January 1998 VA mental disorders examination, the Veteran stated that he was sent to Guam after boot camp and was looking forward to going there since he thought it would be interesting, unusual, tropical, and romantic; he found it to be exactly the opposite and worked 15 hour shifts every day helping to build two high schools in less than a month.  The Veteran became depressed, cried, and talked to a friend about suicide while there.  He was sent to a psychologist while in service and personality disorder was diagnosed.  Following an administrative discharge, the Veteran reported that he just stayed home, sat in his own room and did not want to be with his family.  The VA examiner diagnosed MDD with psychotic features but did not provide a causation opinion.

On February 2016 VA mental disorders examination, MDD, unspecified anxiety disorder, and unspecified personality disorder were diagnosed.  The examiner noted that the Veteran's diagnoses during military service were personality disorder and chronic cannabis abuse, and that the first mention of MDD was in January 1998.  She opined therefore that, "[a]s a result[,] there is no evidence of any other mental health diagnoses during the period of military service."   The Board finds this examination inadequate in that the examiner failed to determine whether the diagnosis of MDD was caused by, or related to service, or caused or aggravated by the Veteran's personality disorder.  

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  The Board finds it significant that the Veteran received a diagnosis of MDD approximately three months after service based on his reported symptoms of being depressed in service.  See generally Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating is based on when it is factually ascertainable that the disability worsened and not on the date of the examination that documented the worsening).  Further, the Board finds the Veteran competent to report that his symptoms started in service and continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The record provides no basis for rejecting his accounts as not credible.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's MDD had its onset in service and has continued since that time; accordingly, service connection for such is warranted.
ORDER

The appeal to reopen a claim of service connection for a personality disorder is denied.

The appeal to reopen a claim of service connection for PTSD is denied.

The appeal to reopen a claim of service connection for MDD is granted.

Service connection for MDD is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

Service Connection for an Acquired Psychiatric Disorders, Other than Personality Disorder, PTSD, and MDD 

The Veteran's STRs include a diagnosis of personality disorder and chronic cannabis abuse.  He was discharged from service in October 1997.  Three months postservice, during a January 1998 VA mental disorders examination, MDD with psychotic features was diagnosed.  No causation opinion was provided.

On February 2016 VA mental disorders examination, MDD, unspecified anxiety disorder, and unspecified personality disorder were diagnosed.  The examiner noted that the Veteran's diagnoses during military service were personality disorder and chronic cannabis abuse, and that the first mention of MDD was in January 1998.  She opined therefore that, "[a]s a result[,] there is no evidence of any other mental health diagnoses during the period of military service."   The Board finds this examination inadequate in that the examiner failed to determine whether the diagnosis of unspecified anxiety disorder was caused by, or related to service, or caused or aggravated by the Veteran's personality disorder and/or MDD.  Accordingly, a VA examination is necessary.

Service Connection for a Back Disability

A review of the Veteran's STRs shows that at the time of his April 1996 entrance examination, thoracolumbar scoliosis was noted.  However, there was no treatment for, or reports of, back pain during service.  

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Because scoliosis was noted at entry, the presumption of soundness is not applicable for this specific disability.  Therefore, the remaining issue is whether the disability was aggravated by service.  A preexisting disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297  (1991)). 

In this case, there is insufficient evidence of record to make a determination as to whether the Veteran's scoliosis noted at entry was aggravated therein.  Additionally, the Veteran has since been diagnosed with other back disabilities. 

To date, an examination has not been conducted, and the Board finds that the low threshold standard for when the Board should order a VA examination to obtain a medical opinion is met.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Entitlement to Nonservice-Connected Pension

The Veteran's claim of entitlement to nonservice-connected pension must be remanded as it is inextricably intertwined with his claims seeking service connection for other acquired psychiatric disorders, other than personality disorder, PTSD, and MDD, and for a back disability, which are being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  A potential grant of service connection for the claims, and any statement made by the examiners on the severity of the disorders and the impact of the disorders on employability, are relevant to the nonservice-connected pension issue.

Accordingly, the case is REMANDED for the following:

1. The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities remaining on appeal (i.e., update to the present the records of his VA treatment for his psychiatric and back disabilities).

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely cause of his psychiatric disabilities.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found during the appeal period (other than personality disorder, PTSD, and MDD), to include mood disorder and anxiety disorder. 

(b) For each disability diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related and/or represents a superimposed disability on any prior personality disorder?

(c) If the answer to (b) is no, is it at least as likely as not (a 50 percent or better probability) that such disability had its onset in service or is otherwise related to the Veteran's service?

(d)  If the answer to (c) is no, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected MDD?

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

The examiner should note the Veteran's reports of circumstances of his service in his January 1998 VA mental disorders examination. The examiner should also note the statement from the Veteran received in July 2010 alleging a traumatic event in service (aiding plane crash victims in Guam) that was later verified in an August 2011 formal finding, and an August 2011 report of contact wherein the Veteran could not recall the plane incident or recall submitting a statement regarding this incident.
A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.  

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely cause of his back disability.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each back disability entity found during the appeal period. 

(b) With respect to scoliosis that was noted at entry, the examiner should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology beyond the natural progression of the disorder.

(c) For any non-preexisting back disorder (i.e., any back disability diagnosed other than scoliosis), is it at least as likely as not (a 50 percent or better probability) that such disability arose during (was first manifested in) or was otherwise causally related, at least in part, to the Veteran's active duty service?  

The examiner's attention is directed to the following:

* An April 1996 service enlistment report of medical examination noting thoracolumbar scoliosis to 10 degrees.
* A May 2004 VA treatment record wherein the Veteran complained of having lumbar area pain after beginning a job as a fry cook.
* An October 2006 x-ray showing evidence of slight scoliosis. 
* A January 2007 VA treatment record wherein the Veteran complained of low back pain and right knee pain for one week and stated that he has "had pain since about 1996 when he got out of the military."  (The Board notes that the Veteran was discharged from service in 1997, not 1996, but this does not negate the Veteran's statement of pain since separation from service.)
* A February 2007 VA treatment record from the Veteran regarding a back injury in 1996.
* A May 2011 MRI of the lumbar spine revealing disc protrusions, retrolisthesis, and desiccated lower lumbar discs.

A detailed explanation (rationale) is requested for all opinions provided.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.  

4.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


